      Case 4:19-cv-01576 Document 16 Filed on 11/11/19 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 JENNA M. RODRIGUEZ,

 Plaintiff,                                                       Case No. 4:19-cv-01576

 v.
                                                             Honorable Judge Andrew S. Hanen
 I.Q. DATA INTERNATIONAL, INC.,

 Defendant.


              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff Jenna M.

Rodriguez and the Defendant I.Q. Data International, Inc., through their respective counsel that the

above-captioned action is dismissed, with prejudice, pursuant to Federal Rule of Civil Procedure 41.

Each party shall bear its own costs and attorney fees.


Dated: November 11, 2019                                 Respectfully Submitted,

JENNA M. RODRIGUEZ                                       I.Q. DATA INTERNATIONAL, INC.

/s/ Marwan R. Daher                                      /s/ Lee H. Staley (with consent)
Marwan R. Daher                                          Lee H. Staley
Counsel for Plaintiff                                    Counsel for Plaintiff
Sulaiman Law Group, LTD                                  Winget, Spadafora & Schwartzberg, LLP
2500 S. Highland Ave., Ste. 200                          Two Riverway, Suite 725
Lombard, Illinois 60148                                  Houston, Texas 77056
Phone: (630) 575-8181                                    Phone: (713) 343-9200
mdaher@sulaimanlaw.com                                   Staley.L@wssllp.com
     Case 4:19-cv-01576 Document 16 Filed on 11/11/19 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                      /s/ Marwan R. Daher
                                                      Marwan R. Daher
